DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 July 2020, 2 November, 2020, 30 August 2021, 18 February 2021, and 4 November 2021 were filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihiro et al. (JP 2001214035, from the third party IDS filed 4 November 2021, English Translation provided and used for reference, hereinafter referred to as “Yoshihiro”).
As to Claim 1: Yoshihiro teaches an epoxy resin composition comprising an epoxy and a phenol resin [0024], an imidazole [0027], a wax [0036], and a metal powder [0030]. Yoshihiro further teaches that the epoxy resin can be a crystalline epoxy resin [0015], the wax can be montan wax (i.e., a montanic acid ester) [0036], and the metal powder is preferably contained in an amount of 90-99.5% of the composition [0031].
As to Claim 2: Yoshihiro teaches the composition of claim 1 (supra). Yoshihiro further teaches that the epoxy can be a biphenyl-type epoxy resin [0015].
As to Claim 4: Yoshihiro teaches the composition of claim 1 (supra). Yoshihiro further teaches that the imidazole can be 2-undecylimidazole (i.e., having more than 8 carbon atoms) [0027].
As to Claim 5: The instant claim limitation is drawn to an intended use which is considered to the extent that the compound can be used for the intended use. As Yoshihiro teaches the composition of claim 1 (supra) the composition would be capable of being used as an inductor.
As to Claim 6: The instant claim limitation is drawn to an intended use which is considered to the extent that the compound can be used for the intended use. As Yoshihiro teaches the composition of claim 1 (supra) the composition would be capable of being used for transfer molding.
As to Claim 7: Yoshihiro teaches the composition of claim 1 (supra). Yoshihiro further teaches that the composition can be made into a tablet [0039].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro et al. (JP 2001214035, from the third party IDS filed 4 November 2021, English Translation provided and used for reference, hereinafter referred to as “Yoshihiro”) in view of Seki Junichi (JP 2017107935, from the third party IDS filed 4 November 2021, English Translation provided and used for reference, hereinafter referred to as “Seki”).
As to Claim 3: Yoshihiro teaches the composition of claim 1 (see above). Yoshihiro further teaches that the metal powder can be an iron containing alloy [0030].
Yoshihiro does not explicitly teaches that the metal powder is amorphous.
However, Seki teaches that amorphous metal powders are analogous to the powders taught by Yoshihiro and can contain iron and be used as magnetic powders. Seki and Yoshihiro are analogous art in that they are from the same field of endeavor, namely metal powder compositions. At the time of filing it would have been obvious to a person having ordinary skill in the art to use an amorphous powder as taught by Seki in the composition of Yoshihiro because Seki teaches that amorphous metal powders are analogous to the powders taught by Yoshihiro [0038].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767